Detailed action
The following is a final office action in response to applicant’s amendment filed on 02/26/2021 for response of the office action mailed on 10/26/2021.  Independent Claims 1, 4 and 5 have been amended.  Therefore, claims 1-7 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
       
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over YOU et al. (2016/0330633), You, hereinafter, in view of Uemura et al. (2018/0070403), Uemura hereinafter.

Re. claims 1 and 5, You teaches a radio communication method for a terminal operating with ……….. (¶0012 - a method of a user equipment for transmitting a PUCCH (Physical Uplink Control Channel) may include determining a repetition level for a transmission of a PUCCH including uplink channel information) and a terminal (Fig.16, 100) operating with ……………, the terminal comprising: a transmitting/receiving section (Fig.16, 103) that transmits and receives signals (¶0369 -  The RF unit 103 is connected to the processor 101, thereby being capable of transmitting and/or receiving radio signals); and a control section (Fig.16, 101) that controls repetitive transmission of a physical uplink control channel in a random access procedure based on a coverage enhancement level for a random access channel  and information to use for control of the repetitive transmission of the physical uplink control channel in the random access procedure provided from a radio base station (¶0337 - The repetition level of the PUCCH may be determined in correlation with a repetition level of the PRACH, which has been successfully transmitted to the base station by the UE.  At this point, the PUCCH repetition level value respective to the PRACH repetition level… may be configured to the user equipment via SIB, RAR, RRC signaling, and so on. ¶0338 - The repetition level of the PUCCH may be configured to the user equipment through the RAR.  When the base station (eNodeB), which has received the PRACH from the user equipment, transmits a RAR to the user equipment, information on the PUCCH repetition level of the user equipment may be included in the RAR and then be transmitted.), wherein the radio base station reports information about a relationship between a number of repetitions of the physical uplink control channel and the coverage enhancement level to the terminal by utilizing at least one of higher layer signaling and downlink control information (¶0337 - The repetition level of the PUCCH may be determined in correlation with a repetition level of the PRACH, which has been successfully transmitted to the base station by the UE.  At this point, the PUCCH repetition level value respective to the PRACH repetition level… may be configured to the user equipment via SIB, RAR, RRC signaling, and so on .¶0338 -The repetition level of the PUCCH may be determined in correlation with a repetition level of the PRACH, which has been successfully transmitted to the base station by the UE.  At this point, the PUCCH repetition level value respective to the PRACH repetition level… may be configured to the user equipment via SIB, RAR, RRC signaling,… ¶0362- the repetition level or transmission power ( ΔPUCCH value) of the PUCCH may be set up through the TPC field of the DCI.), and wherein the coverage enhancement level for the random access channel ranges from level 0 to 3 (Fig.12-15 & ¶0327 - the repetition level of the PUCCH according to the maximum TAR value of the monitoring (E)PDCCH candidates is defined in a specification  or may be configured to the user equipment via SIB, RAR, RRC signaling.. Fig.12-15 & ¶0330 - In case a MTC device that is located in a coverage enhancement region (MTC UE in coverage enhancement) transmits the PUCCH, Solution 2-E proposes that the repetition level of the PUCCH is notified through a TPC field or another explicit field of the DCI, which is transmitted through the (most recently received) (E)PDCCH.  Solution 2-E may also be applied to a method for deciding the repetition level of the PUSCH. Fig.12-15 & ¶0331 - in case of adjusting the level of coverage enhancement of the PUCCH by having the transmission power of the PUCCH fixed to a maximum power and by varying the repetition level, the TPC field of the DCI may be used for the purpose of adjusting the repetition level of the PUCCH .. each value indicated by the TPC field may indicate a specific repetition level or repetition number.  For example, when the TPC field is configured of 2 bits, the value 00 (i.e., 0) of the TPC field may indicate PUCCH Repetition Level 1 (PUCCH transmission through 1 subframe), the value 01 (i.e., 1)  of the TPC field may indicate PUCCH Repetition Level 5 (PUCCH transmission through 5 subframes), the value 10 (i.e., 2) of the TPC field may indicate PUCCH Repetition Level 10 (PUCCH transmission through 10 subframes), and the value 11  (i.e., 3) of the TPC field may indicate PUCCH Repetition Level 15 (PUCCH transmission through 15 subframes). That is, there are four repetition levels (0 to 3) for adjusting the level of coverage enhancement of PUCCH for MTC devices {(communicated to MTC devices via RAR (Random Access Response) message in a random access procedure)} located in a coverage enhancement region).
Even though, You teaches a radio communication method for a terminal operating …… and a terminal operating with a …………………………….., yet, You does not expressly disclose the claimed feature “a limited narrow bandwidth that is a part of a system band“, however, in the analogous art, Uemura explicitly discloses a radio communication method for a terminal operating with a limited narrow bandwidth that is a part of a system band (Figs. 3-7 & ¶0005 - a method of realizing the low cost MTCUE, a reduction of the maximum bandwidth of a transmission and reception RF circuit and a transmission and reception baseband circuit of MTCUE. ¶0101 - A second type of terminal device is a terminal device 1 having a limitation on a system bandwidth supported at least in downlink, in other words, the terminal device 1 supporting a system bandwidth of less than 20 MHz (for example 1.4 MHz)., Here, 20 MHZ is a system bandwidth and 1.4 MHZ is a limited narrow bandwidth) and a terminal (Fig.1) operating with a limited narrow bandwidth that is a part of a system band (¶0101 - A second type of terminal device is a terminal device 1 having a limitation on a system bandwidth supported at least in downlink, in other words, the terminal device 1 supporting a system bandwidth of less than 20 MHz (for example 1.4 MHz)., Here, 20 MHZ is a system bandwidth and 1.4 MHZ is a limited narrow bandwidth).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine You’s invention of a method for repetitive transmission of  channel for coverage extension  to include Uemura’s invention of an efficient method in performing a radio resource control procedure, because it provides an effective mechanism in combating delays and reduce power consumption for low cost MTCUE devices by performing an efficient radio resource control procedure.  (¶0007/¶0014, Uemura)

Re. claim 2, You  and Uemura teach claim 1. 
You further teaches wherein the control section (Fig.16, 101) determines the number of repetitions of the physical uplink control channel in the random access procedure based on the coverage enhancement level. (¶0337 - The repetition level of the PUCCH may be determined in correlation with a repetition level of the PRACH, which has been successfully transmitted to the base station by the UE.  At this point, the PUCCH repetition level value respective to the PRACH repetition level… may be configured to the user equipment via SIB, RAR, RRC signaling, and so on. ¶0338 - The repetition level of the PUCCH may be configured to the user equipment through the RAR.  When the base station (eNodeB), which has received the PRACH from the user equipment, transmits a RAR to the user equipment, information on the PUCCH repetition level of the user equipment may be included in the RAR and then be transmitted).

Re. claims 3 and 6, You  and Uemura teach claims 1 and 2 respectively. 
Yet, You does not expressly teach wherein the control section determines the coverage enhancement level based on a measured reference signal received power (RSRP).
However, in the analogous art, Uemura explicitly discloses wherein the control section (Fig.1, 104, 110) determines the coverage enhancement level based on a measured reference signal received power (RSRP). (¶0125 - the reception data control unit 104 may measure reception quality of the downlink reference signal, which is a signal of a known sequence (RSRP, RSSI, RSRQ,…), … The radio resource control unit 110 may determine the number of repetitions of the transmission for the coverage enhancement on the basis of the reported reception quality.).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine You’s invention of a method for repetitive transmission of  channel for coverage extension  to include Uemura’s invention of an efficient method in performing a radio resource control procedure, because it provides an effective mechanism in combating delays and reduce power consumption for low cost MTCUE devices by performing an efficient radio resource control procedure.  (¶0007/¶0014, Uemura)

Re. claim 4, You teaches a radio base station (Fig. 16, 200) communicating  (Fig.13A) with a terminal (Fig.16, 100) that operates with a limited narrow bandwidth that is a part of a system band, the radio base station comprising: a transmitting/receiving section (Fig.16, 203) that transmits and receives signals (¶0368 - The RF unit 203 is connected to the processor 201, thereby being capable of transmitting and/or receiving radio signals.); and a control section (Fig.16, 201) that controls transmission of information for the terminal to control repetitive transmission of  a 35538232Application No. 15/761,874Docket No.: 17786-488001 physical uplink control channel in a random access procedure based on a coverage enhancement level of a random access channel (¶0337 - The repetition level of the PUCCH may be determined in correlation with a repetition level of the PRACH, which has been successfully transmitted to the base station by the UE.  At this point, the PUCCH repetition level value respective to the PRACH repetition level… may be configured to the user equipment via SIB, RAR, RRC signaling, and so on. ¶0338 - The repetition level of the PUCCH may be configured to the user equipment through the RAR.  When the base station (eNodeB), which has received the PRACH from the user equipment, transmits a RAR to the user equipment, information on the PUCCH repetition level of the user equipment may be included in the RAR and then be transmitted.), wherein the radio base station reports information about a relationship between a number of repetitions of the physical uplink control channel and the coverage enhancement level to the terminal by utilizing at least one of higher layer signaling and downlink control information (¶0337 - The repetition level of the PUCCH may be determined in correlation with a repetition level of the PRACH, which has been successfully transmitted to the base station by the UE.  At this point, the PUCCH repetition level value respective to the PRACH repetition level… may be configured to the user equipment via SIB, RAR, RRC signaling, and so on. ¶0338 -The repetition level of the PUCCH may be determined in correlation with a repetition level of the PRACH, which has been successfully transmitted to the base station by the UE.  At this point, the PUCCH repetition level value respective to the PRACH repetition level… may be configured to the user equipment via SIB, RAR, RRC signaling,… ¶0362- the repetition level or transmission power ( ΔPUCCH value) of the PUCCH may be set up through the TPC field of the DCI.), and wherein the coverage enhancement level for the random access channel ranges from level 0 to 3 (Fig.12-15 & ¶0327 - the repetition level of the PUCCH according to the maximum TAR value of the monitoring (E)PDCCH candidates is defined in a specification  or may be configured to the user equipment via SIB, RAR, RRC signaling.. Fig.12-15 & ¶0330 - In case a MTC device that is located in a coverage enhancement region (MTC UE in coverage enhancement) transmits the PUCCH, Solution 2-E proposes that the repetition level of the PUCCH is notified through a TPC field or another explicit field of the DCI, which is transmitted through the (most recently received) (E)PDCCH.  Solution 2-E may also be applied to a method for deciding the repetition level of the PUSCH. Fig.12-15 & ¶0331 - in case of adjusting the level of coverage enhancement of the PUCCH by having the transmission power of the PUCCH fixed to a maximum power and by varying the repetition level, the TPC field of the DCI may be used for the purpose of adjusting the repetition level of the PUCCH .. each value indicated by the TPC field may indicate a specific repetition level or repetition number.  For example, when the TPC field is configured of 2 bits, the value 00 (i.e., 0) of the TPC field may indicate PUCCH Repetition Level 1 (PUCCH transmission through 1 subframe), the value 01 (i.e., 1)  of the TPC field may indicate PUCCH Repetition Level 5 (PUCCH transmission through 5 subframes), the value 10 (i.e., 2) of the TPC field may indicate PUCCH Repetition Level 10 (PUCCH transmission through 10 subframes), and the value 11  (i.e., 3) of the TPC field may indicate PUCCH Repetition Level 15 (PUCCH transmission through 15 subframes). That is, there are four repetition levels (0 to 3) for adjusting the level of coverage enhancement of PUCCH for MTC devices {(communicated to MTC devices via RAR (Random Access Response) message in a random access procedure)} located in a coverage enhancement region).
Even though, You teaches a radio base station communicating with a terminal that operates with …………… yet, You does not expressly teach “a limited narrow bandwidth that is a part of a system band“, however, in the analogous art, Uemura explicitly discloses a radio base station (Fig. 2) communicating  (Figs. 3-7) with a terminal (Fig.1) that operates with a limited narrow bandwidth that is a part of a system band (Figs. 3-7 & ¶0005 - a method of realizing the low cost MTCUE, a reduction of the maximum bandwidth of a transmission and reception RF circuit and a transmission and reception baseband circuit of MTCUE. ¶0101 - A second type of terminal device is a terminal device 1 having a limitation on a system bandwidth supported at least in downlink, in other words, the terminal device 1 supporting a system bandwidth of less than 20 MHz (for example 1.4 MHz)., Here, 20 MHZ is a system bandwidth and 1.4 MHZ is a limited narrow bandwidth).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine You’s invention of a method for repetitive transmission of  channel for coverage extension  to include Uemura’s invention of an efficient method in performing a radio resource control procedure, because it provides an effective mechanism in combating delays and reduce power consumption for low cost MTCUE devices by performing an efficient radio resource control procedure.  (¶0007/¶0014, Uemura)



Claim 7  is rejected under 35 U.S.C. 103 as being unpatentable over  You, in view of Uemura, further in view of Yamamoto (2018/0205513), Yamamoto hereinafter.

Re. claim 7, You and Uemura teach claim 1.

Yet, You and Uemura do not expressly teach wherein the physical uplink control channel is used to transmit delivery acknowledgement information in response to message 4.
However, in the analogous art, Yamamoto explicitly discloses wherein the physical uplink control channel is used to transmit delivery acknowledgement information in response to message 4. (¶0148 - This allows the terminal 200 to also identify a PUCCH resource through which to transmit an ACK/NACK signal as a response to Msg4 that the base station 100 transmits to the terminal 200 through the PDSCH in the course of an initial connection process.).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine You’s invention of a method for repetitive transmission of  channel for coverage extension and Uemura’s invention of an efficient method in performing a radio resource control procedure to include Yamamoto’s invention of a terminal, a base station and a transmission method, because it allow an MTC terminal to appropriately identify a PUCCH resource. (¶0025, Yamamoto)


Response to Arguments
Examiner acknowledges applicant’s amendments to independent claims 1, 4 and 5.
Applicant’s arguments, filed on 02/26/2021, with respect to 35 USC § 103 has been fully considered, but, they are not persuasive.
Regarding arguments in pages 4-8, independent claims 1, 4 and 5, applicant argues that You fails to teach ”wherein the coverage enhancement level for the random access channel ranges from level 0 to 3 “. Examiner respectfully disagrees. You teaches in ¶0327 along with Fig.12-15, “the repetition level of the PUCCH according to the maximum TAR value of the monitoring (E)PDCCH candidates is defined in a specification  or may be configured to the user equipment via SIB, RAR, RRC signaling”.  You further teaches in ¶0330 along with Fig.12-15, “In case a MTC device that is located in a coverage enhancement region (MTC UE in coverage enhancement) transmits the PUCCH, Solution 2-E proposes that the repetition level of the PUCCH is notified through a TPC field or another explicit field of the DCI, which is transmitted through the (most recently received) (E)PDCCH.  Solution 2-E may also be applied to a method for deciding the repetition level of the PUSCH. You also teaches in ¶0331 along with Fig.12-15,” in case of adjusting the level of coverage enhancement of the PUCCH by having the transmission power of the PUCCH fixed to a maximum power and by varying the repetition level, the TPC field of the DCI may be used for the purpose of adjusting the repetition level of the PUCCH .. each value indicated by the TPC field may indicate a specific repetition level or repetition number.  For example, when the TPC field is configured of 2 bits, the value 00 (i.e., 0) of the TPC field may indicate PUCCH Repetition Level 1 (PUCCH transmission through 1 subframe), the value 01 (i.e., 1)  of the TPC field may indicate PUCCH Repetition Level 5 (PUCCH transmission through 5 subframes), the value 10 (i.e., 2) of the TPC field may indicate PUCCH Repetition Level 10 (PUCCH transmission through 10 subframes), and the value 11  (i.e., 3) of the TPC field may indicate PUCCH Repetition Level 15 (PUCCH transmission through 15 subframes)”.  That is, there are four repetition levels (0 to 3) for adjusting the level of coverage enhancement of PUCCH for MTC devices {(communicated to MTC devices via RAR (Random Access Response) message in a random access procedure)} located in a coverage enhancement region. 

Regarding arguments in page 7 for independent claims 1, 4 and 5, Uemura disclosed the claimed features as outlined in the claims and the applicant is silent on the disclosures made by Uemura as pointed out in the §103 rejection. Applicant, is, however, arguing that  the claimed limitation, “wherein the coverage enhancement level for the random access channel ranges from level 0 to 3 (which is taught by You ,  as pointed out above)”  is not disclosed by Uemura. Applicant is respectfully reminded that the independent claims 1, 4 and 5 are unpatentable over You, in view of Uemura. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  

Regarding arguments in 8  for independent claims 1, 4 and 5 for motivation to combine cited references: 
In response of applicants argument that the references must provide a suggestion or motivation to modify the teachings or combine the references either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. The Examiner would like to point out the following 

For these reasons, it is maintained that independent claims 1, 4 and 5  are unpatentable over You, in view of Uemura.
As all other dependent claims depend either directly or indirectly from  independent claims 1, 4 and 5,  similar rationale also applies to all respective dependent claims.








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al; 2016/0353440; See Abstract, ¶0004,  ¶0005,  ¶0017, ¶0018, ¶0094, ¶0143, ¶0146, ¶0147, ¶0150, ¶0154, ¶0156,¶0157, ¶0160,¶0171, ¶0179,¶0181,¶0183,¶0226, ¶0227,¶0233, ¶0235, ¶0236 along with Fig.3-8.
Shen et al; 2018/0007658; See ¶0017, ¶0034, ¶0042,¶0043 along with Fig.1-4.
Yamada et al; 2018/0279341; See Abstract, ¶0008, ¶0041, ¶0083, ¶0091, ¶0098 along with Fig.1-5.
3GPP TSG-RAN WG1 Meeting #82; R1-154216; Source: Sony; Title: On Coverage Level, Coverage Mode & Repetition Level in LC-MTC; Beijing, PR China, 24th – 28th August 2015. See §2, proposal 8.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.C. /Examiner, Art Unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467